AO 72A
(Rev. 8/82)

 

In the United States District Court
For the Southern District of Georgia
Waycross Division

COREY ALLEN DONALDSON, *
*
Plaintiff, * CIVIL ACTION NO.: 5:18-cV-7
*
*
v. *
*
TONYNORMAND, *
*
Defendant. *
0 R D E R

Plaintiff is a former federal prisoner seeking punitive
damages against Defendant for various alleged violations of his
rights while incarcerated. Dkt. No. 18. On February 27, 2019,
the Magistrate Judge authored a Report and Recommendation,
recommending the Court grant Defendant’s Motion to Dismiss, deny
all other pending Motions, and dismiss Plaintiff’s complaint for
failing to allege a physical injury. Dkt. No. 97. On March 19,
2019, Plaintiff filed an Objection to the Magistrate Judge’s
Report and Recommendation. Dkt. No. 99.

For the reasons that follow, the Court ADOPTS the
Magistrate Judge’s Report and Recommendation, as supplemented
herein, as the Order of this Court. The Court GRANTS in part

and DENIES in part Defendant’s Motion to Dismiss, DENIES

 

AO 72A
(Rev. 8/82)

 

Plaintiff’s Motion for Summary Judgment, and DISMISSES
Plaintiff’s Complaint. The Court DIRECTS the Clerk of Court to
CLOSE this case and enter the appropriate judgment of dismissal
and DENIES Plaintiff leave to appeal in forma pauperis.

Plaintiff enumerates six specific objections to the Report
and Recommendation, some of which are duplicative. ;d; at
pp. 2-5. The Court addresses these Objections in turn.

Plaintiff first objects that the Magistrate Judge either
completely or partially ignored filings Plaintiff made after
Plaintiff filed his “Motion for Emergency Summary Judgment” on
April 13, 2018. ;d; at p. 2. A review of the docket and Report
and Recommendation shows that the Magistrate Judge duly
considered all filings authored by Plaintiff to date. Contrary
to Plaintiff’s assertion, the first four items addressed in the
Report and Recommendation are all motions Plaintiff filed after
his Motion for Emergency Summary Judgment, dkt. no. 62.

Dkt. No. 97, pp. 5-9. Plaintiff does not identify, and the
Court unaware of, any filing which the Magistrate Judge failed
to consider in his Report and Recommendation.

Plaintiff asserts in his next three Objections that the
Magistrate Judge impermissibly considered untimely pleadings and
filings by Defendant. Dkt. No. 99, pp. 2-4. These arguments
are resurrected from Plaintiff’s motions to strike, dkt. nos.

85, 87, and Plaintiff's Response to Defendant’s Motion to

 

AO 72A
(Rev. 8/82)

 

Dismiss, dkt. no. 67, which the Magistrate Judge duly considered
and rejected. While Defendant's second Motion to Dismiss was
arguably untimely, the Magistrate Judge correctly concluded that
good cause exists to excuse Defendant's failure. Dkt. No. 97,
p. 6, n.4. Indeed, Defendant filed his responsive pleading on
April 13, 2018, dkt. no. 65, and complied with all deadlines
after that date. As noted by the Magistrate Judge, Defendant's
Answer was not untimely, Plaintiff’s objections on these
grounds are without merit.

In his fifth Objection, Plaintiff asserts that the
Magistrate Judge did not properly evaluate Plaintiff’s motion to
reconsider the dismissal of former Defendants GEO, Johns, and
Tripp. Dkt. No. 99, p. 4. The Magistrate Judge properly stated
the legal standard for a Motion for Reconsideration and noted
that the former Defendants were properly dismissed. This issue
was first addressed by the North Carolina District Court on July
7, 2017. Dkt. No. 20. The factual allegations Plaintiff points
to do not overcome controlling precedent from the United States
Supreme Court holding that private corporations are not subject

to suit under Bivens v. Six Unknown Named Agents of Federal

 

Bureau of Narcotics, 403 U.S. 388 (1971). Corr. Services Corp.

 

 

v. Malesko, 534 U.S. 61, 74 (2001). Accordingly, these

Defendants were properly dismissed.

 

onzA
(Rev. arsz)

 

Plaintiff finally objects that he asserted sufficient
injuries to sustain a claim for punitive damages under 42 U.S.C.
§ 199?e(e). Plaintiff reiterates the injuries asserted in his
Complaint and other filings, dkt. nos. 18, 8?, namely that he
was denied access to his mail, “kidnapped,” and deprived access
to necessary hygiene items. Dkt. No. 99, pp. 4-5. These are
alleged constitutional violations, but they are not alleged
physical injuries. And, as the Magistrate Judge noted, these
alleged injuries do not support a claim for punitive damages
under § l997e(e}.

Having fully considered each of Plaintiff's Objections, the
Court OVERRULES Plaintiff’s Objections and concurs with and
ADOPTS the Magistrate Judge’s Report and Recommendation, as
supplemented herein, as the Order of this Court. Accordingly,
the Court GRANTS in part and DENIES in part Defendant's Motion
to Dismiss, DISMISSES Plaintiff's Complaint, and DENIES
Plaintiff’s Motion for Summary Judgment. The Court DIRECTS the
Clerk of Court to CLOSE this Case and enter the appropriate
judgment of dismissal. The Court DENIES Plaintiff leave to

appeal in forma pauperis.
so osnERED, this Z/Q) day of j\/L//:(/\

, 2019.

 

   

 

HO . LI GODBEY WOOD, JUDGE
UN TED STATES DISTRICT COURT
SO T RN DISTRICT OF GEORGIA

 

